DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendments after Non-final office action filed on 6/10/2021 and 6/28/2021 are acknowledged.  
3.	In the claim filed on 6/10/2021, claims 1-52 have been cancelled, and new claims 53-80 have been added.  In the claims filed on 6/28/2021, claims 1-52 and 68-80 have been cancelled.
4.	Claims 53-67 are pending in this application.  
5.	Applicant elected without traverse a peptide targeting TLR-4 as species of TLR-4 antagonist; diabetes or a complication thereof as species of subject to be treated; and diabetic nephropathy as species of diabetes complication in the reply filed on 9/14/2020.  Since the elected species of TLR-4 antagonist is a subgenus, not a species, the Examiner telephoned Applicant’s representative, Lingyin Ge, for further species election.  Applicant’s representative elected on the phone a peptide consisting of the amino acid sequence of SEQ ID NO: 4 as species of TLR-4 antagonist on 9/18/2020. 
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 53-67 are drawn to a method for treating diabetes or a complication of diabetes in a subject in need thereof, comprising administering to the subject an effective amount of a pneumolysin (PLY) peptide comprising (i) a first segment that comprises the amino acid sequence QDLTA (SEQ ID NO: 9); and (ii) a second segment that comprises the amino acid sequence that is at least 90% identical to SEQ ID NO: 10; wherein the C-terminus of the first segment is linked to the N-
6.	Claims 53-67 as filed in the amendment filed on 6/28/2021 are allowed.

Terminal Disclaimer
7.	The terminal disclaimer filed on 6/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10287328 B2 has been approved by the Office. 

Examiner's Comments
8.	In the claim filed on 6/28/2021, claim 53 recites "....comprises the[[a]] amino acid sequence that is at least 90% identical to SEQ ID NO: 10…".  It appears to the Examiner that Applicant made an inadvertent error, and the recitation should be "....comprises the[[an]] amino acid sequence that is at least 90% identical to SEQ ID NO: 10…".

Withdrawn Objections and Rejections 
9.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification. 
10.	Objection to claim 31 is hereby withdrawn in view of Applicant's amendment to the claim.

12.	Rejection to claims 32 and 38 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claims 31, 32, 34, 35, 37 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US 2012/0178774 A1) is hereby withdrawn in view of Applicant's amendment to the claim.
14.	Rejection to claims 31, 32, 34 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Tumurkhuu et al (The Journal of Immunology, 2015, 194, pages 1686-1694) is hereby withdrawn in view of Applicant's amendment to the claim.
15.	Rejection to claims 31, 32, 34, 35 and 37-41 under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2012/0178774 A1) in view of Abe et al (Diabetes, 2013, 62, pages 1957-1969, filed with IDS), Dasu et al (Diabetes Care, 2010, 33, pages 861-868, filed with IDS), and Lin et al (Kidney International, 2013, 83, pages 887-900) is hereby withdrawn in view of Applicant's amendment to the claim.
16.	Rejection to claims 31, 32, 34, 35 and 37-41 under 35 U.S.C. 103 as being unpatentable over Lu et al (Journal of Endocrinology, 2013, 216, pages 61-71, filed with IDS) in view of Gray et al (The Journal of Immunology, 2010, 184, pages 6359-6366), Abe et al (Diabetes, 2013, 62, pages 1957-1969, filed with IDS), Dasu et al (Diabetes Care, 2010, 33, pages 861-868, filed with IDS), and Lin et al (Kidney International, 2013, 83, pages 887-900) is hereby withdrawn in view of Applicant's amendment to the claim.


Reasons for Allowance
18.	The following is an examiner’s statement of reasons for allowance: 
A method for treating diabetes or a complication of diabetes in a subject in need thereof, comprising administering to the subject an effective amount of a pneumolysin (PLY) peptide comprising (i) a first segment that comprises the amino acid sequence QDLTA (SEQ ID NO: 9); and (ii) a second segment that comprises the amino acid sequence that is at least 90% identical to SEQ ID NO: 10; wherein the C-terminus of the first segment is linked to the N-terminus of the second segment; and wherein the PLY peptide is up to 150 amino acids in length recited in instant claims 53-67 is free of prior art.  The closest prior art is Ochs et al (US 2006/0257421 A1, filed with IDS).  Ochs et al teach peptides of SEQ ID NOs: 3, 4, 7, 9, 17-21, 23-25, 28 and 29, which are peptides comprising: (i) a first segment that comprises the amino acid sequence QDLTA (SEQ ID NO: 9); and (ii) a second segment that comprises the amino acid sequence that is at least 90% identical to SEQ ID NO: 10; wherein the C-terminus of the first segment is linked to the N-terminus of the second segment; and wherein the peptide is up to 150 amino acids in length, as antigens for immunization, for example, pages 6-8, Section “E. Immunization of Mammals”.  However, Ochs et al do not teach any of these peptide is a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 53-67 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658